Citation Nr: 1242916	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right inguinal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from May 2000 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Los Angeles, California.

The Veteran submitted his claim for entitlement to service connection for a right inguinal hernia on March 2007.  As stated above, the RO issued a rating decision denying the Veteran's claim in July 2007.  Subsequently, he submitted a Notice of Disagreement (NOD) later that month.  A Statement of the Case (SOC) was issued in January 2009 and the Veteran submitted his substantive appeal in May 2009.

The Board notes that the Veteran was denied an increase to the initial disability rating of 10 percent for his service-connected left inguinal hernia, with history of strain, in the same July 2007 rating decision.  The Veteran submitted a NOD that contested this 10 percent rating in August 2007, and the RO furnished the Veteran a January 2009 SOC on both appeals.  In the May 2009 substantive appeal, the Veteran limited his appeal to the issue of entitlement to service connection for a right inguinal hernia.  As such, the issue of entitlement to an initial (increased) disability rating, in excess of 10 percent, for service-connected left inguinal hernia, is not before the Board.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board finds a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In the instant case, the Veteran contends his right inguinal hernia stems from the same injury that caused, or is secondary to, his service-connected left inguinal hernia.  At the October 2012 Board hearing, the Veteran testified that he incurred injury during a physical training session with the Marine Corps.  He stated he felt a "pop on the left side, and of course I just kind of played it off for a while, hoping it would go away and it never went away, and so then I saw the doctors about it."  The Veteran stated this was initially diagnosed as epididymitis.  However, in January 2007, he was told by the VA physician that a hernia was detected not only on the left side but on the right side as well.  Subsequently, in January 2007, he underwent surgery to correct the left side hernia at the VA.  The stated his right side hernia was more pronounced after separation from service once the left side hernia was repaired.  The Veteran stated he experienced symptoms on the right side such as occasional pain when lifting, a dull ache and sometimes a sharp pain.  

According to a February 2007 VA treatment record, it is noted that the Veteran had a small, indirect, inguinal hernia on the right side which was asymptomatic.  

Given the presence of a current condition, there is no medical opinion of record which speaks to the etiology of the Veteran's right inguinal hernia.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his right inguinal hernia.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified physician to determine the nature and etiology of the Veteran's right inguinal hernia.  The entire claims file must be made available to the examiner so that the pertinent medical history and clinical records may be studied in detail.  All appropriate tests and studies should be accomplished (if deemed warranted), and all clinical findings should be reported in detail.

Based on a review of the Veteran's medical history, and with sound medical principles, the examiner is asked to provide an opinion addressing the following questions:

1.  Is it at least as likely as not (50 percent probability or more) that the Veteran's right inguinal hernia had its onset in service, or is otherwise caused by any incident that occurred during service, based on the documented in-service groin pain and an assessment of sports hernia vs. right abdominal strain in July 2006). 

2.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected left inguinal hernia is the cause of any presently existing right inguinal hernia?  Please explain your answer.

3.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected left inguinal hernia caused a permanent worsening of any presently existing right inguinal hernia, beyond the natural progress of that condition?  Please explain your answer.

If the examiner finds the Veteran has a right inguinal hernia that was permanently worsened, beyond the natural progress of that condition, by the service-connected left inguinal hernia, the examiner should quantify the degree of worsening, if possible.  Please explain your answer.

The examiner is asked to consider that the term "as least as likely as not" does not mean within the realm of possibility, rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  "More likely than not", and "as likely as not", support the contended causal relationship; whereas, "less likely than not" weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In rendering an opinion the examiner should address the information contained in the service treatment records, the August 2006 VA (QTC) Examination report, and the VA outpatient records dated November 2006 to February 2007.

If the examiner is unable to provide any requested opinion, he or she should explain why.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the issue of entitlement to service connection for a right inguinal hernia, considering all applicable laws and regulations. If the benefit sought on appeal remains are denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


